Name: Commission Regulation (EEC) No 670/83 of 23 March 1983 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 83 Official Journal of the European Communities No L 78/23 COMMISSION REGULATION (EEC) No 670/83 of 23 March 1983 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas new central rates have been fixed for the currencies of certain Member States ; Whereas the new rates lead to a substantial change in the monetary compensatory amounts applicable in some Member States ; whereas this change could give rise to speculation in certain particularly sensitive sectors, resulting in deflections of trade ; Whereas, in order to avoid such deflections, it should be laid down that in the case of products liable to such speculation the compensatory amounts applicable on 23 March 1983 are to continue to apply beyond that date ; Whereas in the light of experience gained with regard to the processing of butter, for this particular product, the concept of obtaining this product within the meaning of this Regulation should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, 2. The provisions of paragraph 1 shall apply only to the operations specified in Annex II . 3 . For exportation to non-member countries from the Member States covered at A in Annex II the repre ­ sentative rate and also the monetary coefficient referred to in Article 5 (2) of Regulation (EEC) No 1372/81 , that are valid on 23 March 1983 shall also remain applicable for the products concerned. Article 2 1 . The provisions of Article 1 shall not apply to export operations covered by A of Annex II if the interested party proves to the satisfaction of the Member State concerned :  either that the products were harvested or obtained in the exporting Member State,  or that they were produced from pigs or cattle slaughtered in the exporting Member State,  or that the formalities for importation into the exporting Member State prior to the export opera ­ tion being carried out were completed before 1 March 1983 or after 23 March 1983 . 2. If it can be determined when the customs export formalities are being completed that the conditions set out in paragraph 1 are met, documents indicating the Community character of products drawn up on their exportation from a Member State covered by A of Annex II shall carry one of the following entries certi ­ fied by the stamp of the office of departure :  'New monetary compensatory amount applied in the Member State of departure (Regulation (EEC) No 670/83)',  ' In dem Abgangsmitgliedstaat angewandter neuer WÃ ¤hrungsausgleichsbetrag  Verordnung (EWG) Nr. 670/83', HAS ADOPTED THIS REGULATION :  'Nyt udligningsbelÃ ¸b anvendt i afgangsmedlems ­ staten  forordning (EÃF) nr. 670/83 ',  'Ã Ã ­Ã ¿ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¿ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã  ­ Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ±Ã ½Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã   Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 670/83 ', Article 1 1 . By way of derogation from the Regulations fixing the monetary compensatory amounts valid during the period commencing 24 March 1983, the monetary compensatory amounts valid on 23 March 1983 for the products listed in Annex I shall remain applicable for the periods indicated in that Annex .  'Nouveau montant compensatoire applique dans l'Ã tat membre de dÃ ©part  rÃ ¨glement (CEE) n0 670/83 ',  'Nuovo importo compensativo applicato dallo Stato membro di partenza  regolamento (CEE) n . 670/83 ', (') OJ No L 106, 12 . 5 . 1971 , p . 1 . (2) OJ No L 362, 23 . 12 . 1982, p . 4.  'Nieuw compenserend bedrag toegepast in de Lid ­ Staat van vertrek  Verordening (EEG) nr. 670/83 '. No L 78/24 Official Journal of the European Communities 24. 3 . 83 The provisions of this paragraph shall not apply when the products are being exported to a Member State for which the monetary compensatory amount is granted by the Member State of departure . 3 . The provisions of Article 1 shall not apply to importation into a Member State covered by B of Annex II of products from Member States indicated in A and B of Annex II for which a monetary compensa ­ tory amount valid from 24 March 1983 has been applied in the Member State of departure . Proof of application shall be constituted by either the document mentioned in paragraph 2 or by a docu ­ ment issued in the Member State of departure identi ­ fying the operation and endorsed with the entry indi ­ cated in paragraph 2. Article 3 Where a product is accompanied by a document as specified in Article 2 the provisions of Article 20 of Regulation (EEC) No 1371 /81 (') shall not be appli ­ cable . Article 4 1 . In case of exportation from a Member State covered by A of Annex II of products falling within subheading 04.03 B of the Common Customs Tariff manufactured from products falling within subheading 04.03 A of the Common Customs Tariff the monetary compensatory amount valid on 23 March 1983 shall remain applicable if for these latter products the interested party does not provide proof that either of the situations specified at the first and third indents of Article 2 ( 1 ) applies . 2. For the purposes of this Regulation products falling within subheading 04.03 A of the Common Customs Tariff that have undergone one or more substantial processing operations in the Member States covered by A of Annex II and are consigned from another Member State or a non-member country shall not be considered to have been obtained in the Member States covered by A of Annex II . Article 5 This Regulation shall enter into force on 24 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 138 , 25 . 5 . 1981 , p. 1 . 24. 3 . 83 Official Journal of the European Communities No L 78/25 ANNEX I Products concerned Applicable until Cereals 10.01 B I 10.03 10.05 B 23.07 B I a) 1 a) 2 b) 1 b) 2 c) 1 c)2 \ | 30 April 1983 Pigmeat ex 02.01 A III a) fresh or chilled meat ex 02.01 A III a) frozen meat 02.06 B I 16.01 16.02 A II 16.02 Bill a) 10 April 1983 ) | 30 April 1983 Beef and veal 02.01 A II a) 1 to 4 02.01 A II b) 1 to 4 16.02 Bill b) 1 aa) 10 April 1983 (  ) J 30 April 1983 (') Milk and milk products 04.02 04.03 | 30 June 1983 (&gt;) Products covered by Regulation 18.06 D lie) (EEC) No 3033/80 21 .07 G VI to IX | 30 June 1983 (') (') However for Belgium, Luxembourg and the Netherlands the last day of application shall be :  1 April 1983 for milk and milk products and for products covered by Regulation (EEC) No 3033/80,  4 April 1983 for beef and veal . No L 78 /26 Official Journal of the European Communities 24. 3 . 83 ANNEX II Operations and products concerned A. Exportation from the following Member States to other Member States or non-member countries :  Germany : products concerned : all those listed in Annex I ,  Netherlands : products concerned : all those listed in Annex I ,  Belgium : products concerned : all those listed in Annex I except cereals sector products and products exported to non-member countries,  Luxembourg : products concerned : all those listed in Annex I except cereals sector products and products exported to non-member countries . B. Importation into the following Member State : France : products concerned : (a) from Germany or the Netherlands, all products listed in Annex I, (b) from Belgium or Luxembourg, all products listed in Annex I except cereal sector products .